Case 4:19-cv-00229-ALM-KPJ Document 1 Filed 03/26/19 Page 1 of 6 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


    HUAWEI TECHNOLOGIES USA, INC. and
    HUAWEI DEVICE USA, INC.

                        Plaintiffs,
                                                            No.
         vs.

    RUI PEDRO OLIVEIRA

                        Defendant.

                     COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiffs Huawei Technologies USA, Inc. and Huawei Device USA, Inc. (together

“Huawei USA”), by and through their attorneys, bring this action against Defendant Rui Pedro

Oliveira and in support thereof alleges as follows:

                                         THE PARTIES

     1. Plaintiff Huawei Technologies USA, Inc. is a corporation organized under Texas law

with its headquarters at 5700 Tennyson Parkway, Suite 500, Plano, Texas 75024.

     2. Plaintiff Huawei Device USA, Inc. is a corporation organized under Texas law with its

headquarters at 5700 Tennyson Parkway, Suite 500, Plano, Texas 75024.

     3. On information and belief, Defendant Rui Pedro Oliveira is an individual who is a citizen

of Porto, Portugal. Defendant Oliveira may be served with process pursuant to the Hague

Convention.

                                 JURISDICTION AND VENUE

     4. This is an action pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq. for

declaratory judgment of patent non-infringement.



                                                 1 
 
Case 4:19-cv-00229-ALM-KPJ Document 1 Filed 03/26/19 Page 2 of 6 PageID #: 2



    5. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§

1331, 1337 and 1338(a) in that it involves substantial claims arising, under the United States

Patent Act, 35 U.S.C. § 1 et seq.

    6. This Court has personal jurisdiction over Defendant Oliveira because he met with

Huawei USA in Plano, Texas, and sent numerous communications to Huawei USA in Plano,

Texas both directly and via legal counsel, notifying Huawei of his intent to take action against

Huawei USA with regard to at least U.S. Design Patent No. D792,497 and U.S. Patent

9,503,625.

    7. There is a case or controversy as to Huawei USA’s liability to Defendant with respect to

U.S. Design Patent No. D792,497 and U.S. Patent 9,503,625 because the facts alleged herein

show that there is an actual, substantial, continuing and justiciable controversy between the

parties having adverse legal interests, of sufficient magnitude and reality to warrant the issue of a

declaratory judgment as to the infringement of those patents.

    8. Venue is proper in the Sherman Division of the Eastern District of Texas pursuant to 28

U.S.C. § 1391(c)(2) because a substantial part of the events or omissions giving rise to the claims

occurred at Huawei USA’s headquarters in Plano, Texas, which are located within this district

and division. The Sherman Division of this District is additionally where numerous persons are

located who (1) have unique knowledge of the Defendant’s claims as a result of the 2014

meeting, and (2) to whom communications were directed by the Defendant. Additionally, venue

is proper pursuant to 28 U.S.C. § 1391(c)(3) because Defendant Oliveira is a citizen of Portugal,

and no real property is involved in this action.




                                                   2 
 
Case 4:19-cv-00229-ALM-KPJ Document 1 Filed 03/26/19 Page 3 of 6 PageID #: 3



                                 FACTUAL ALLEGATIONS

    9. Defendant Oliveira is the inventor and owner of U.S. Patent D792,497 (“the ’497 design

patent”) issued on July 18, 2017, which states it is “an ornamental design for an attachable

smartphone camera.” The ’497 design patent states that it issued from Application No.

29/487,514, filed on April 9, 2014. See Exhibit 1, U.S. Design Patent No. D792,497.

    10. Defendant Oliveira is also the inventor and owner of U.S. Patent 9,503,625 (“the ’625

patent”) issued on November 22, 2016, which states it deals with an “attachable smartphone

camera”. The ’625 patent states that it issued from Application No. 14/248,745, filed on April 9,

2014. See Exhibit 2, U.S. Patent No. 9,503,625.

    11. On or about May 28-29, 2014, Defendant Oliveira met with representatives of Huawei

USA in Plano, Texas to discuss his patents and business plan and offer a license to Huawei USA.

    12. Following the meeting, Huawei USA did not accept Defendant Oliveira’s offer.

    13. A Huawei USA corporate affiliate in China, Huawei Device Co., Ltd., designed a 360-

degree camera called the EnVizion 360 Camera, which can be connected to Android

smartphones. On information and belief, the EnVizion 360 Camera was first publicly announced

in September 2017.

    14. Plaintiff Huawei Device USA, Inc. began selling the Huawei EnVizion 360 Camera in or

about March 2018.

    15. In correspondence sent to Huawei USA from on or about April 5, 2018 to June 19, 2018,

Defendant Oliveira repeatedly charged Huawei USA, via correspondence sent to multiple

recipients in the Eastern District of Texas, with infringement of the ’497 design patent and the

’625 patent based on the Huawei EnVizion 360 Camera.




                                                 3 
 
Case 4:19-cv-00229-ALM-KPJ Document 1 Filed 03/26/19 Page 4 of 6 PageID #: 4



    16. In correspondence beginning on November 7, 2018, legal counsel representing Defendant

Oliveira also asserted that the Huawei EnVizion 360 Camera infringed the ’497 design patent

and offered to include the ’625 patent in the discussions, as well as an additional utility patent,

U.S. Patent No. 9,961,243 (“the ’243 patent”).

    17. The EnVizion 360 Camera, however, does not infringe any of Defendant Oliveira’s

patents, including the ’497 design patent, the ’625 patent, or the ’243 patent.

    18. On information and belief, Defendant Oliveira does not allege that the EnVizion 360

Camera infringes the ’243 patent.

    19. On information and belief, Defendant Oliveira does not allege that Huawei USA

infringes the ’243 patent.

    20. Beginning on or about March 4, 2019, Internet postings began to appear with allegations

by the Defendant of patent infringement and improper use of information disclosed in the 2014

meetings, including at https://fstoppers.com/originals/exclusive-inventor-claims-huawei-stole-

his-camera-was-patent-pending-sells-house-345345 and https://gamer4k.com/huawei-denies-

patent-theft-and-asks-to-sue-rui-pedro-oliveira/. These postings contained additional allegations

of infringement by Defendant Oliveira.

    21. In communications with Huawei USA, Defendant Oliveira or his legal counsel have

made representations that the press is interested in Defendant Oliveira’s allegations but that “[if]

this matter is resolved, he will agree not to talk about it.”

                                 FIRST CLAIM FOR RELIEF
                          (Non-Infringement of the ’497 Design Patent)

    22. Huawei USA realleges and incorporates by reference all prior paragraphs of this

Complaint as though set forth fully herein.




                                                   4 
 
Case 4:19-cv-00229-ALM-KPJ Document 1 Filed 03/26/19 Page 5 of 6 PageID #: 5



    23. Huawei USA seeks a declaratory judgment that Huawei USA’s actions, including but not

limited to selling or offering to sell the EnVizion 360 Camera, do not infringe the ’497 design

patent.

                                 SECOND CLAIM FOR RELIEF
                               (Non-Infringement of the ’625 Patent)

    24. Huawei USA realleges and incorporates by reference all prior paragraphs of this Complaint

as though set forth fully herein.

    25. Huawei USA seeks a declaratory judgment that Huawei USA’s actions, including but not

limited to selling or offering to sell the EnVizion 360 Camera, do not infringe any claim of the

’625 patent.

                                      PRAYER FOR RELIEF

          WHEREFORE, Huawei USA respectfully prays for an order and judgment:

          a. Declaring that

             1. Huawei USA has not infringed U.S. Design Patent No. D792,497;

             2. Huawei USA has not infringed U.S. Patent No. 9,503,625;

          b. Finding that this case is exceptional under 35 U.S.C. §285 due to Defendant

             Oliveira’s actions, including but not limited to express or implied threats to harm

             Huawei USA’s reputation in the press unless Huawei USA pays money to settle the

             dispute; and

          c. Awarding any and all other relief, including costs and attorneys’ fees, the Court

             deems just and proper in these circumstances.




                                                  5 
 
Case 4:19-cv-00229-ALM-KPJ Document 1 Filed 03/26/19 Page 6 of 6 PageID #: 6



Dated: March 26, 2019                     Respectfully submitted,


                                          _________________________________
                                          Michael C. Smith
                                          Texas Bar No. 18650410
                                          Siebman, Forrest, Burg & Smith, LLP
                                          113 E. Austin Street
                                          Marshall, Texas 75671
                                          Office: (903) 938-8900
                                          michaelsmith@siebman.com

                                          Counsel for Plaintiffs
                                          Huawei Technologies USA, Inc. and
                                          Huawei Device USA, Inc.




                                     6 
 
